Title: [From Thomas Jefferson to Samuel Huntington, 10 October 1780]
From: Jefferson, Thomas
To: Huntington, Samuel


[Richmond, 10 Oct. 1780. JCCJournals of the Continental Congress, 1774–1789, ed. W. C. Ford and others, Washington, 1904–1937, xviii, 957–8 (21 Oct.): “A letter, of 10, from Governor Jefferson was read; Whereupon, Resolved, That the reasons assigned by his excellency Governor Jefferson for inviting Oconostota and a few other principal warriors of the Cherokee nation to visit Congress and the Commander in Chief and army are wise and prudent, and that Governor Jefferson’s letter with the papers enclosed, be referred to the Board of War, who are directed to take order for the accommodation of the said chiefs on their arrival.” TJ’s letter has not been found, though a copy of Congress’ resolve approving the visit was enclosed in Huntington’s reply of 21 Oct., q.v. The visit itself never took place, for the reasons given in TJ’s letter to Huntington, 17 Feb. 1781.]
